Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 9

TO

RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 9 TO RECEIVABLES PURCHASE AGREEMENT (this “Amendment”), dated
as of March 16, 2012, is entered into among HBI RECEIVABLES LLC, as seller
(“Seller”), HANESBRANDS INC., in its capacity as servicer (in such capacity, the
“Servicer”), the Committed Purchasers party hereto, the Conduit Purchasers party
hereto, the Managing Agents party hereto, and HSBC SECURITIES (USA) INC.
(“HSBC”), as assignee of JPMORGAN CHASE BANK, N.A., as agent (in such capacity,
the “Agent”). Capitalized terms used herein without definition shall have the
meanings ascribed thereto in the “Purchase Agreement” referred to below.

PRELIMINARY STATEMENTS

A. Reference is made to that certain Receivables Purchase Agreement dated as of
November 27, 2007 among Seller, Servicer, the Committed Purchasers, the Conduit
Purchasers, the Managing Agents and the Agent (as amended prior to the date
hereof and as the same may be further amended, restated, supplemented or
modified from time to time, the “Purchase Agreement”).

B. For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto have agreed to amend certain provisions
of the Purchase Agreement upon the terms and conditions set forth herein.

SECTION 1. Amendments. Subject to the satisfaction of the conditions precedent
set forth in Section 3 hereof, the parties hereto hereby agree to amend the
Purchase Agreement as follows:

(a) Article VIII of the Purchase Agreement is hereby amended to delete
Section 8.5 in its entirety and replace it with the following:

Section 8.5 Reports. The Servicer shall prepare and forward to each Managing
Agent and the Agent (i) at any time during which a Downgrade Event has occurred
and is continuing, on each Business Day, a Daily Report which will include
information regarding the Receivables as of the previous Business Day, (ii) at
any time during which (A) HBI’s issuer rating is below BB+ by S&P or (B) HBI’s
senior unsecured long-term debt rating is below Ba1 by Moody’s, on Wednesday of
each week (or if such Wednesday is not a Business Day, on the immediately
preceding Business Day), a Weekly Report which will include information
regarding the Receivables for the seven (7)-day period ending (and including)
the immediately preceding Friday, (iii) (x) prior to May 2009, on the third
Thursday of each month (or, if such day is not a Business Day, on the next
succeeding Business Day) and (y) commencing in May 2009, on the 23rd day of each
month (or, if such day is not a Business Day, on the next succeeding Business
Day), and at such other additional times



--------------------------------------------------------------------------------

as the Agent or any Managing Agent shall request, a Settlement Report which will
include information regarding the Receivables for the most recently ended
Calendar Month and (iv) at such times as the Agent or any Managing Agent shall
request, a listing by Obligor of all Receivables together with an aging of such
Receivables.

(b) Section 10.3 of the Purchase Agreement is hereby amended to insert the
following sentence at the end:

“Notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Regulatory Change” regardless of the
date enacted, adopted, issued or implemented.”

(c) Exhibit I to the Purchase Agreement is hereby amended to delete the
definition of “Facility Termination Date” in its entirety and replace it with
the following:

“Facility Termination Date” means the earliest to occur of (i) March 15, 2013
and (ii) the Amortization Date.

SECTION 2. Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants to each of the other parties hereto, as to itself
that:

(a) It has all necessary corporate or company power and authority to execute and
deliver this Amendment and to perform its obligations under the Purchase
Agreement as amended hereby, the execution and delivery of this Amendment and
the performance of its obligations under the Purchase Agreement as amended
hereby has been duly authorized by all necessary corporate or company action on
its part and this Amendment constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, except as such enforcement
may be limited by applicable bankruptcy, insolvency, reorganization or other
similar laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(b) On the date hereof, before and after giving effect to this Amendment, (i) no
Amortization Event or Potential Amortization Event has occurred and is
continuing and (ii) the aggregate Purchaser Interests do not exceed 100%.

 

2



--------------------------------------------------------------------------------

SECTION 3. Conditions Precedent. This Amendment shall become effective on the
first Business Day (the “Effective Date”) on which the Agent or its counsel has
received five (5) counterpart signature pages to this Amendment executed by each
of the parties hereto.

SECTION 4. Reference to and Effect on the Transaction Documents.

(a) Upon the effectiveness of this Amendment, (i) each reference in the Purchase
Agreement to “this Receivables Purchase Agreement”, “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import shall mean and be a
reference to the Purchase Agreement as amended or otherwise modified hereby, and
(ii) each reference to the Purchase Agreement in any other Transaction Document
or any other document, instrument or agreement executed and/or delivered in
connection therewith, shall mean and be a reference to the Purchase Agreement as
amended or otherwise modified hereby.

(b) Except as specifically amended, terminated or otherwise modified above, the
terms and conditions of the Purchase Agreement, of all other Transaction
Documents and any other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect and are
hereby ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Agent, any Managing
Agent or any Purchaser under the Purchase Agreement or any other Transaction
Document or any other document, instrument or agreement executed in connection
therewith, nor constitute a waiver of any provision contained therein.

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile or other electronic format shall be effective as delivery
of a manually executed counterpart of this Amendment.

SECTION 6. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.

SECTION 7. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

 

3



--------------------------------------------------------------------------------

SECTION 8. Fees and Expenses. Seller hereby confirms its agreement to pay on
demand all reasonable costs and expenses of the Agent, the Managing Agents or
Purchasers in connection with the preparation, execution and delivery of this
Amendment and any of the other instruments, documents and agreements to be
executed and/or delivered in connection herewith, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel to the Agent, Managing
Agents or Purchasers with respect thereto.

[Remainder of Page Deliberately Left Blank]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

HBI RECEIVABLES LLC, as Seller By:  

/s/ James M. Schockett

  Name: James M. Schockett   Title: Vice President and Treasurer HANESBRANDS
INC., as Servicer By:  

/s/ James M. Schockett

  Name: James M. Schockett   Title: Assistant Treasurer

 

Signature Page

to

Amendment No. 9 to RPA



--------------------------------------------------------------------------------

BRYANT PARK FUNDING LLC, as a Conduit Purchaser By:  

/s/ Damian Perez

Name: Damian Perez Title: Vice President HSBC SECURITIES (USA) Inc., as a
Managing Agent and Agent By:  

/s/ Laurie Lawler

Name: Laurie Lawler Title: Vice President HSBC BANK PLC, as a Committed
Purchaser By:  

/s/ Tim Bulton

Name: Tim Bulton Title: Director

 

Signature Page

to

Amendment No. 9 to RPA



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC, as a Conduit Purchaser By:  

/s/ Doris Hearn

  Name: Doris Hearn   Title: Vice President PNC BANK, N.A., as a Committed
Purchaser and as a Managing Agent By:  

/s/ William Falcon

  Name: William Falcon   Title: Vice President

 

Signature Page

to

Amendment No. 9 to RPA